DISSENTING OPINION.
EETNOLDS, P. J.
I concur with my Brother Aulen in everything he has said in this opinion, ex*544■cept to that part of it which holds that it was reversible error to refuse the instruction asked by defendant .as to the measure of damages, to-wit:
“The jury are further instructed that if you should find the issues for the plaintiff, you should not allow her any sum as a penalty, in excess of the minimum .amount fixed by law in cases of injuries which result in the death of a person riding on a train, to-wit, the .sum of two thousand dollars.”
I think it would have been error to have given this .us asked and without other explanation.
Even in connection with the instructions which the ■court gave at the instance of plaintiff as to the measure of damages, it strikes me that the tendency of this instruction would have been to mislead any ordinary jury and to convey to their minds the idea that bhe plaintiff was limited in her recovery to the sum of $2000. It is true that the instruction as asked sought do tell the jury it “should not allow her any sum as •a penalty, in excess of the minimum amount fixed by law,” etc. (italics mine), but I think the ordinary jury would be apt to construe that word “penalty,” even with the instructions given at the instance of plaintiff before them, as a limitation upon the whole verdict. .No court or lawyer would so construe it, but jurors .•are not lawyers, and a court is presumed to address them according to their understanding and not according to the niceties of professional, technical, use of ■language.
I find nothing in the decision of our Supreme Court in Boyd v. Missouri Pacific Ry. Co., 249 Mo. 110, 155 S. W. 13, referred to for convenience as the second Boyd case, the decision in the former appeal in the ■same case and under the same title being reported in 236 Mo. 54, 139 S. W. 561, which justifies the giving of the instruction asked by the defendant and refused by the court and to which refusal error is assigned here. Comparing the instruction given in the second *545Boyd case with, the instruction given in the case at bar, it appears that one is almost a literal copy of the other and our Supreme Court in that case held this instruction correct. While it is true that the court' has said that the recovery under section' 5425, Revised Statutes 1909, is penal up to the amount of $2000, there is not a suggestion in the opinion that the jury is to be instructed on any such line nor that no more than that amount can be recovered as a penalty. I cannot believe that it is intended by the decision in this second Boyd case to hold that there can be no recovery in excess of $2000 by way of penalty or as punitive damages. Any such holding would, it seems to me, be entirely at variance with all that is said by Judge Brown, who wrote the opinion and in which part of it all the members of the court concur, as to the inequality of the former statute, by which, regardless of the facts attendant upon the accident, the penalty was set at $5000. It cannot be that the lawmakers intended by the amendment to say that $2000 was the limit of the penalty even if the accident was the result of the most reckless and flagrant neglect on the part of a defendant. Most certainly they did not so say, nor fix any maximum other than $10,000. Nor can it be, if that is the meaning of the decision in the Boyd case, that the instruction there given as to the measure of damages and approved by all the court, an instruction almost word for word as given in the case at bar, was correct, for that instruction contains no suggestion whatsoever of any limitation of-amount as for punitive damage or as a penalty, beyond that contained in the statute itself. The 'judgment in the second Boyd case was reversed solely on account of error in another instruction.
I therefore think that the judgment in the case before us should be affirmed.
*546Being of the opinion that the decision of the majority of the court reversing the judgment on the ground stated is in direct conflict with that of the Supreme Court in Boyd v. Mo. Pac. Ry. Co., supra, I most respectfully ask that this cause be certified to the Supreme Court.